Title: To Thomas Jefferson from David Gelston, 1 September 1806
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York September 1st. 1806
                        
                        I have this day received a letter from Mr Appleton (Leghorn) by the Jersey, Capt. Blasse in which he informs
                            me he has shipped three boxes containing ninety five bottles Genoa wine and a box of medicines, I shall do all the needful
                            with the wine—but the medicines being subject to ad: val: duty, it is necessary to have an invoice or the cost; I have
                            received no invoice, nor bil of lading—the wine I shall forward to Washington or its vicinity first proper opportunity.
                        very sincerely yours
                        
                            David Gelston
                     
                        
                    